     Case 3:20-cv-01776-N-BK Document 12 Filed 10/30/20                Page 1 of 2 PageID 63



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

BENJAMIN DAVIS, #1734875,                         §
                       Petitioner,                §
                                                  §
v.                                                §   CIVIL CASE NO. 3:20-CV-1776-N-BK
                                                  §
DIRECTOR, TDCJ-CID,                               §
               Respondent.                        §


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Petitioner filed objections, and the Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. The

objections are overruled, and the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

         Therefore, the petition for writ of habeas corpus is DISMISSED WITHOUT

PREJUDICE for failure to exhaust state court remedies. See 28 U.S.C. § 2254(b) and (c); Rule

4(b) of the RULES GOVERNING SECTION 2254 PROCEEDINGS.1

         Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court

adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions and


1
  Davis is cautioned that the 1996 amendments to the habeas corpus statute impose a one year
statute of limitations for filing habeas corpus petitions in federal court, see 28 U.S.C. § 2254(d),
and that this provision is applicable to this petition as well as to any other petition that he may
file in this court.
    Case 3:20-cv-01776-N-BK Document 12 Filed 10/30/20                        Page 2 of 2 PageID 64



Recommendation filed in this case in support of its finding that the petitioner has failed to show

(1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this Court]

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

          If petitioner files a notice of appeal,

          ( ) petitioner may proceed in forma pauperis on appeal.

          (X) petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in
          forma pauperis.

          SO ORDERED this 30th day of October, 2020.




                                                                 ________________________________
                                                                 UNITED STATES DISTRICT JUDGE




1
    Rule 11 of the Rules Governing § 2254 Proceedings reads as follows:

          (a) Certificate of Appealability. The district court must issue or deny a certificate of
          appealability when it enters a final order adverse to the applicant. Before entering the
          final order, the court may direct the parties to submit arguments on whether a certificate
          should issue. If the court issues a certificate, the court must state the specific issue or
          issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
          certificate, the parties may not appeal the denial but may seek a certificate from the court
          of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
          does not extend the time to appeal.

          (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
          an order entered under these rules. A timely notice of appeal must be filed even if the
          district court issues a certificate of appealability.
